Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 20180300206 A1) in view of Kapoor et al. (US 7822717 B2), and further in view of Liu et al. (US 20180352032 A1).

Dai discloses: 
1. (Currently Amended) A method for recovering data, comprising: 
in response to receiving a request to recover data from a backup node to a source node (working node), determining a plurality of candidate backup nodes (local nodes and remote nodes in the cluster system; fig 2: nodes 1 to N/3) having copies of the data, wherein the source node has backed up a copy of the data to each of the plurality of candidate backup nodes; (par 32: when the cluster system 200 has a large-scale failure of working nodes, local nodes will be selected with higher priority to take over the data backup and restore task, while remote nodes will be selected with lower priority to take over the data backup and restore task. Based on these considerations, the module 234 for collecting performance data more preferably obtains performance data of each local node; par 31: the backup proxy module 230 at manager node is used to schedule the backup and restore proxy modules on nodes 1 to N; par 25: By configuring backup and restoration proxy module in each of nodes of the cluster system, the scheme enables all the nodes of the cluster system can be selected to take over the data backup and restore task; par 28, 30)

determining performance indicators of the plurality of candidate backup nodes; (par 6: obtaining performance data of nodes, the performance data being collected periodically by a backup and restoration proxy module; predicting workloads of the nodes based on the performance data; selecting, based on the predicted workloads, a backup node from the nodes to take over a data backup and restore task from a working node which is currently in charge of the data backup and restoration task.)

determining, from the plurality of candidate backup nodes, the backup node for recovering the data to the source node based on the performance indicators of the plurality of candidate backup nodes. (par 6: obtaining performance data of nodes, the performance data being collected periodically by a backup and restoration proxy module; predicting workloads of the nodes based on the performance data; selecting, based on the predicted workloads, a backup node from the nodes to take over a data backup and restore task from a working node which is currently in charge of the data backup and restoration task.) [examiner note: the selected backup node that takes over restore task will recover data to the failed working nodes.]

in response to receiving selection of the backup node, causing the source node to obtain a copy of the data from the backup node to recover the data to the source node. (par 32: when the cluster system 200 has a large-scale failure of working nodes, local nodes will be selected with higher priority to take over the data backup and restore task) [examiner note: failed working nodes get copies of the data from the selected local nodes for restoration.]

However, Dai does not explicitly disclose, while Kapoor teaches:
presenting the plurality of candidate backup nodes on a user interface, wherein the backup node is highlighted on the user interface; and (col 9, ln 45-50: the database administrator will automatically be presented with the list of all database backup versions that are available for restoration for the database that was highlighted on GUI 400 of FIG. 4A; col 10, ln 60-65: When the database administrator selects one of the backup versions listed in backup version listing 432, the selected backup version becomes highlighted.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine restore task from a backup node of Dai with restoration from backups of Kapoor. One of ordinary skill in the art would have been motivated to do so in order to eliminate the need for a database administrator to manually formulate queries before executing a restore operation of the database in order to determine which backup versions are necessary for the restore operation. (Kapoor: col 11, ln 50-56)

However, Dai does not explicitly disclose, while Liu teaches:
wherein determining the performance indicators of the plurality of candidate backup nodes comprises determining, for a given candidate backup node (222) of the plurality of candidate backup nodes a request response time between the source node (208 in 202) and the given candidate backup node (par 37: the health condition of the backup device is checked by “heartbeat” signal response at a given time interval between the device monitoring module 208 and the target agent 224. When the “heartbeat” signal response stops, the device monitoring module 208 determines that the backup device 222 in which the target agent 224 is located goes wrong.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine restore task from a backup node of Dai with restoring from the target backup device of Liu. One of ordinary skill in the art would have been motivated to do so in order to learn the backup node goes wrong. (Liu: par 37)

Modified Dai discloses: 
4. (Currently Amended) The method according to claim 1, wherein determining the performance indicators of the plurality of candidate backup nodes further comprises determining, for a given candidate backup node of the plurality of candidate backup nodes, at least one of the following: 
an amount of tasks executing on [[at]] the given candidate backup node; (par 33, 37-39)
an input/output load level at the given candidate backup node; and (par 37; table 1)
a network bandwidth at the given candidate backup node. (par 32: When the remote nodes implement the data backup and restore task, their performance might be influenced by, for instance, network bandwidth. Therefore, for instance, when the cluster system 200 has a large-scale failure of working nodes, local nodes will be selected with higher priority to take over the data backup and restore task, while remote nodes will be selected with lower priority to take over the data backup and restore task; par 39)

5. (Currently Amended) The method according to claim 1, wherein determining the backup node from the plurality of candidate backup nodes comprises: 
determining scores (claim 24: exponential average algorithm (EMA); EMA value) of the plurality of candidate backup nodes based on the performance indicators of the plurality of candidate backup nodes; and 
selecting, based on the scores of the plurality of candidate backup nodes, the backup node from the plurality of candidate backup nodes. (claim 23)

6. (Currently Amended) The method according to claim 5, wherein determining respective scores of the plurality of candidate backup nodes comprises: 
determining the score of candidate backup node of the plurality of candidate nodes by linearly weighting performance indicators of the candidate backup node. (par 38: the process of calculating EMA value of the usage of processing unit is actually of repetitive iterations, that is, to approximate a needed result. The EMA values obtained by each of iterations are used as the initial value of the next iteration. In some embodiments, by calculating EMA value of usage of processing unit Stcpu of the node, EMA value Stio of I/O condition, and EMA value Stmem of usage of memories; and then respectively multiplying the EMA value Stcpu, EMA value Stio and EMA value Stmem of the same node, for instance, by their respective weight; and then adding the results produced by above multiplication; thus, a EMA value St of the workload of the node can be obtained; par 39: table 1; par 33: the workload condition at the time which is closer to the node switching time has greater reference value for determining whether the node is suitable for acting as a backup node… the feature of the exponential average algorithm (EMA) is: the weighting of its observation values decreases exponentially with time. In other words, the closer the time period is to the current moment, the greater its observation value weight will be.) [examiner’s note: Dai teaches sequentially weighting 3 types of performance data of a candidate backup node. In addition, Dai’s EMA value is a progress from one iteration to another.]
 
7. (Currently Amended) The method according to claim 5, wherein selecting the backup node from the plurality of candidate backup nodes comprises: 
selecting a candidate backup node having [[the]] a highest score among the plurality of candidate backup nodes as the backup node. (par 33: the module 236 for predicting workload and selecting backup node predicts the workload of each of nodes with, for instance (but not limited to), an exponential average algorithm (EMA); par 39: At block 306, based on the predicted workloads, the manager node 202 selects from the nodes a backup node to take over the data backup and restoration task from a working node) [examiner’s note: the selected node is chosen upon the best predicted workload.]

21. (New) The method according to claim 1, 
However, Dai does not explicitly disclose, while Liu teaches:
wherein the request response time between the source node and the given candidate backup node is determined by the source node sending a ping command to the candidate backup node. (par 37: the health condition of the backup device is checked by “heartbeat” signal response at a given time interval between the device monitoring module 208 and the target agent 224. When the “heartbeat” signal response stops, the device monitoring module 208 determines that the backup device 222 in which the target agent 224 is located goes wrong.)

Claim(s) 8, 11-14, 22 is/are rejected as being the device implemented by the method of claim(s) 1, 4-7, 21, and is/are rejected on the same grounds.

Claim(s) 15, 18-20, 23 is/are rejected as being the product implemented by the method of claim(s) 1, 4-6, 21, and is/are rejected on the same grounds.

Response to Remarks
Applicant has amended the claims to add aspects of a request response time. Dai does not explicitly describe this feature, instead focusing on restore task from a backup node. Liu, which teaches restoring from the target backup device, discloses a heartbeat signal response between a source node and a backup node in par 37.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 103, the Remarks state, “amended claims 6, 13, and 20 require that the score is determined “by linearly weighting performance indicators of the candidate backup node.” As noted above, Dia teaches an exponential average algorithm (EMA) that is an exponential decrementing weighted moving average algorithm…” However, the examiner respectfully disagrees. Dai discloses in par 33 that “the workload condition at the time which is closer to the node switching time has greater reference value for determining whether the node is suitable for acting as a backup node… the feature of the exponential average algorithm (EMA) is: the weighting of its observation values decreases exponentially with time. In other words, the closer the time period is to the current moment, the greater its observation value weight will be.” Dai teaches sequentially weighting 3 types of performance data of a candidate backup node in par 38. In addition, Dai’s EMA value is a progress from one iteration to another.

Conclusion                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113